DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 29 April 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claims 4 and 25 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Cian O’Brien on 3 June 2021.

The application has been amended as follows: 

REPLACE Claim 2 with:
2.	The subsea housing assembly of claim 1, wherein the wall is a second pressure barrier configured to resist a minimum pressure difference across the wall.

	REPLACE Claim 3 with:


	REPLACE Claim 8 with:
8.	The subsea housing assembly of claim 1, wherein the wall is a second pressure barrier providing separation between the first chamber in the first housing portion and the second chamber in the second housing portion.

	CANCEL Claim 13

	REPLACE Claim 19 with:
19.	The subsea housing assembly of claim 6, wherein the second housing portion is connected to a subsea cable in the form of a medium filled hose, the second chamber being pressure compensated via the medium filled hose.

	REPLACE Claim 26 with:
26.	The subsea housing assembly of claim 9, further comprising a seal between the flange of the first housing portion and the flange of the second housing portion, wherein the first housing portion is fixed to the second housing portion in a watertight manner based on the seal.

Election/Restrictions
Claims 1 – 3, 5 – 12, 14 – 18, 20, 21, 23, 24, and 26 are allowable. The election requirement of the Species I - VI, as set forth in the Office action mailed on 19 April 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election requirement of Species I - VI is withdrawn.  Claim 19 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the election requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments with respect to the Drawings have been fully considered and are persuasive.  The Objection to the Drawings has been withdrawn. 


Applicant’s arguments with respect to Claim 26 have been fully considered and are persuasive.  The 112(b) Rejection of Claim 26 has been withdrawn. 
Applicant’s arguments with respect to Claims 1 – 3, 5 – 9, 14 – 16, 18, 21, 23, and 24 have been fully considered and are persuasive.  The 102 Rejection of Claims 1 – 3, 5 – 9, 14 – 16, 18, 21, 23, and 24 has been withdrawn. 
Applicant’s arguments with respect to Claims 10 – 12, 17, 20, 21, and 26 have been fully considered and are persuasive.  The 103 Rejection of Claims 10 – 12, 17, 20, 21, and 26 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 3, 5 – 12, 14 – 21, 23, 24, and 26 allowed over the prior art in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art fails to anticipate or render obvious a subsea housing assembly comprising the first chamber is formed by the first housing body and a first pressure barrier within the first housing portion having a feed through for a third electrical connection to a sensor element in a region exposed to a pressure of a process fluid, wherein upon a failure of the first pressure barrier the process fluid is configured to enter the first chamber that is a pressure resistant chamber in which the process fluid is confined by the wall that defines a second pressure barrier, in combination with the recited claim limitations. The feature is critical to the applicant’s invention as they allow 
Regarding Claim 9, the prior art fails to anticipate or render obvious a subsea housing assembly comprising a flange integrally formed with the second housing portion defines openings and wherein a flange integrally formed with the first housing portion defines openings, wherein the second housing portion is screwed or bolted to the first housing portion by passing screws or bolts through the openings in the flange of the second housing portion and the openings in the flange of the first housing portion; and wherein the wall is integrally formed from a single piece of material with the first housing body of the first housing portion, in combination with the recited claim limitations. The features are critical to the applicant’s invention as they allow for a reliable connection between the first and second housing portions to be achieved as discussed in the filed specification in [0047].
Regarding Claim 10, the prior art fails to anticipate or render obvious a subsea housing assembly comprising the second housing portion including a first opening to pass a second electrical connection for data communication into the second housing portion and a second opening continuous with the first opening; the second housing portion includes a second chamber continuous with the first opening and the second opening; and the second housing portion being attached to the first housing portion such that the second opening is closed and sealed by the first housing portion, and wherein the second opening is at least partly closed by the wall across which the inductive coupling is provided, in combination with the recited claim limitations. The features are critical to the applicant’s invention as they allow for pressure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856